QRNEY           GENERAL
                                      TEXAS

PRICE  DANIEL
ATTORNEYGENeRAL




       Hon. Joe Schultz             Opinion No. V-1367
       County Attorney
       Limestone County             Re:    Compensation of judges
       Groesbeck, Texas                    and clerks of general
                                           and special elections
                                           when two elections    are
       Dear Sir:                           held at the same time.
                     Your request    for   an opinion   reads as fol-
       lows :
                      “FACTS: On November, 13, 1951,
                Limestone County held two elections,
                one of state wide nature and one of
                local nature, each held under sepor-
                ate proclamat.ions of the Governor;
                each election   was held on the same
                day, at the same Mae, and by the
                same election   judges and clerks of
                each voting box.      The said Judges of
                some five voting bcxos have filed
                their claims with the Commissioners
                Court for double pay, basing their
                claims on the feet that two separate
                and distinct   elections   were hold.
                     N    STION: Under art. 2943,
                R.CoS*, as ammded by the 52nd Lecls-
                lature; which article   provides for
                thr p@y of election   udgss and clerks,
                are said judges lnti 8led to double pay
                on the facts set out above? AXI said
                judgrr and clerks entitled    ts double
                pay under any statute of Texas?
                      “From the wording cf Article
                2943, RX&o,     8s anmdsd, it Is the
                opinion of my office   that the said
                judges and clerks are to be paid by             ~
                the day’s work and not by the nurbrr
                of elections   which they hold.   I would
                appreciate   it if you would send me
Hon. Joe Schultz,   page 2   (v-1367)


     your opinion on this matter in cr-
     der that I may advise my Connalssion-
     ers as to what action to take on the
     presented c1aims.v
          Article 2943, V.C.S.,  as amended by Sen-
ate Bill 20, Acts 52nd Leg., R.S. 1951, ch. 313,
p* 535, reads as follows:
            “The pay of judges and clerks
     of general and special elections
     shall be determined by the Commission-
     ers Court of the County where such
     services    are rendered; but same shall
     not exceed Eight ($8.00) Dollars a
     day for each judge or clerk, nor ex-
     ceed One ($1.00) Dollar per hour each
     for any time in excess of a day’s work
     as herein defined.        The judge who de-
     livers    the returns of election     imnedl-
     ately after the votes have been counted
     shall be paid Two ($2.00) Dollars for
     that service;     p rovides also, he shall
     make returns of all election       supplies
     not used when he makes return of the
     election.     Ten (10) working hours shall
     be considered a day within the meaning
     of this Article.        The compensation of
     judges and clerks of general and special
     elections    shall be paid by the County
     Treasurer of the county where such ser-
     vices are rendered upon order of the
     Ccmmissloners.~~
           This statute empowers the Commissioners1
Court of each county to determine the amount which
Its county will pay to each judge and clerk of gen-
eral and special elections  for ‘Ia day’s work,” which
is defined as “ten working hoursOr’ not to exceed
eight dollars,  and not to exceed one dollar per hour
for any time in excess of “a day’s work.”     It does
not authorize Commissioners’ Courts to fix any other
basis for the payment of such judges and clerks when
they conduct two or more elections   at the same time.
Consequently, when the same judges and clerks con-
duct, at the same time, two separate elections,    gen-
eral, special,  or general and special,   they are only
entitled  to be paid for a day’s work with extra pay
Hon. Joe Schultz,    page    3 (V-1367)


for   any time worked in excess     of 10 hours.
             It Is our further opinion that when the
same judges and clerks conduct at the ease time two
separate el&ctlons,     general   special   or general ‘L:
and special,     the judge who ~ellvers   ihe retime   of
both elections     in ccmpliance with the prc~lrione    of
Article   2943, as amended, is entltlrd to br paid
two dollars    for each return   beoauee the atatutm
provides that amount shell l!e paid for delivery       of
“the retilrns of 8Leetlon~*


             Judges and clerks who ocmduct et
       the sane time two separate eloationr,
       general, ,epealal,  or general. and epecial,
       may only be paid for working one day,
       with extra pay for any time work& In aa+
       oebr oi 10 hours,    Tha judge who delivers          ld
       the returnr of both elections    In cwpli-
       ante with the provisions    of the etatute
       is entitled  to be paid two dollars    for
       each return.    Art@ 2943 V&S,
       amended by Senate Bill 30 A&e’&           Leg*,
      .B$, 195.15 ch* 313$pa 535,
APPROVED:                .            Yours very   truly,
J, Cp Devi     Jre                      PRXCBDAN%!&
County Affa‘4 ru Dlvieioan            Attorney General

Charles DI tithewe
First Aerletant
BWBtwb